DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Drawings
2.          The drawings are objected to under 37 CFR 1.83(a) because they fail to show the limitation of “the at least one other logic chip not vertically stacked with the stack of semiconductor chips”. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
   The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of “the at least one other logic chip not vertically stacked with the stack of semiconductor chips” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 1-3,5, 7-13 is/are rejected under 35 U.S.C. 103 as being un-patentable over Chou et al., (US Pub. No. 20120146207 A1), in view of Koch et al., US 2010/0283505.  
Regarding claim 1, in FIG. 3, Chou discloses an apparatus, comprising: 
-a stack of semiconductor chips (item 30, fig. 3, [0030]), the stack of semiconductor chips comprising a logic chip (item 301/303, fig. 3) that is vertically stacked with a memory stack (item 305/307, fig. 3, [0030]), wherein, the logic chip comprises at least one of a GPU and CPU, as [0029] disclosed that the logic chip 30 could be a processor of any type (for example, a central processing unit (CPU), a digital signal processor (DSP), or a graphic processing unit (GPU)), and the memory chips 305 and 307 can each be a static random access memory (SRAM), a dynamic random access memory (DRAM), or other read-write memory.  
-and a semiconductor chip substrate (item Sub, fig. 3), the stack of semiconductor chips mounted on the semiconductor chip substrate (as seen in fig. 3), at least one other logic chip mounted on the semiconductor chip substrate, (as seen in fig. 3, item 303 is in contact with item Sub via item BP, fig. 3), 
-the semiconductor chip substrate (item Sub, fig. 3) comprising wiring to the at least one other logic chip (as [0037] discloses that the I/O chip 303, and the memory chips 305 and 307 are vertically stacked, the I/O chip 303 could transmit power (VDD/VSS) to the function chip 301 through a plurality of TSVs T1. Moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution).  
 Chou appears to not specify that “the at least one other logic chip not vertically stacked with the stack of semiconductor chips”. However, in the same of endeavor, [0035] of Kock suggest that the communication bar may be used to connect the dynamic part of the logic chip with the static part of the logic chip. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Chou to implement the device (e.g. logic + memory), such that the communication infrastructure for partially reconfigurable modules in such way that logic and routing resources that are related to the module communication are located in a homogenous manner (see [0348] of Kock). 
 Claim 2. Chou discloses the apparatus of claim 1 wherein the memory stack is between the semiconductor chip substrate and the logic chip. This limitation would read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 3. Chou discloses the apparatus of claim 2 wherein a back of a top memory chip of the memory stack interfaces with a face of the logic chip. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Regarding claims 4 and 6, Kim discloses the apparatus of claims 3 and 5, above. 
Kim appears to not show “wherein a substrate of the logic chip comprises a through silicon via”. However, [0037] disclose that moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Kim to implement the device (e.g. logic + memory) through the TSVs T2 taking advantages of short delay and high bandwidth. In this way, accessing efficiency of the memories and computation/operation speed of the 3D chip (which can also be treated as a system on chip (SoC)) can be greatly improved ([0038] of Kim). 

Claim 5. Chou discloses the apparatus of claim 2 wherein a face of a top memory chip of the memory stack interfaces with a face of the logic chip. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 
Claim 7. Chou discloses the apparatus of claim 2 wherein power is provided to the logic chip at a top surface of the logic chip. This limitation would read through the structure of fig.3, as seen items 305/307 located between Sub and 301.

Claim 8. Chou discloses the apparatus of claim 1 wherein the logic chip is between the semiconductor chip substrate and the memory stack. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 9. Chou discloses the apparatus of claim 8 wherein a back of the logic chip interfaces with a face of a bottom memory chip of the memory stack. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 10. Chou discloses the apparatus of claim 9 wherein a substrate of the bottom memory chip of the memory stack comprises a through silicon via (as [0037] discloses that the I/O chip 303, and the memory chips 305 and 307 are vertically stacked, the I/O chip 303 could transmit power (VDD/VSS) to the function chip 301 through a plurality of TSVs T1. Moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution).   

Claim 11. Chou discloses the apparatus of claim 8 wherein a face of the logic chip interfaces with a face of a bottom memory chip of the memory stack. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 12. Chou discloses the apparatus of claim 11 wherein a substrate of a bottom memory chip of the memory stack comprises a through silicon via (as [0037] discloses that the I/O chip 303, and the memory chips 305 and 307 are vertically stacked, the I/O chip 303 could transmit power (VDD/VSS) to the function chip 301 through a plurality of TSVs T1. Moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution).  

Claim 13. Chou discloses the apparatus of claim 8 wherein power is provided to the memory stack at a top surface of the memory stack. (as [0037] disclose that the assignment of each of the TSVs T1 between the I/O chip 303 and the function chip 301 is determined according to an actual design requirement, so that it is not limited to that all of the TSVs T1 between the I/O chip 303 and the function chip 301 could only be used to transmit the power (VDD/VSS).

 Response to Applicants’ Amendment and Arguments
5.	Applicants’ arguments filed 06/22/2022 have been fully considered but they are not persuasive due to the new grounds of rejection.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899